Citation Nr: 0631685	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-21 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a 
right arm fracture.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the Army National Guard from January 
to November 1985 and from March to May 1989.

In April 2002, the RO in Waco, Texas denied service 
connection for hearing loss, tinnitus, and a right arm 
fracture.  The appellant perfected an appeal of that 
decision to the Board of Veterans' Appeals (Board).

In September 2003, while the appeal was pending, the case 
was transferred to the jurisdiction of the RO in New York, 
New York.  In February 2004, the RO in New York granted 
service connection for tinnitus.  The prior denials were 
otherwise confirmed.

In May 2006, the appellant was notified of the time and 
place of a Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b) (2006).  
However, it appears from the record that he subsequently 
withdrew his request for the hearing.  Id. § 20.704(e).

As discussed below, there are unresolved issues relating to 
the appellant's representation on the current appeal.  
Accordingly, the Board will at this time take action only on 
those matters that can be resolved in the appellant's favor, 
without any risk of prejudice.  Action on the remainder of 
his appeal will be deferred pending completion of the 
development sought in the REMAND, below.


FINDINGS OF FACT

1.  Tinnitus has been service connected.

2.  The appellant has a bilateral hearing disability that is 
proximately due to or the result of tinnitus.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that is proximately 
due to service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for 
bilateral hearing loss.  He maintains, in essence, that the 
condition can be attributed to his period(s) of service in 
the Army National Guard.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  With exceptions not 
here applicable, disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310 (2006).

In the present case, the record shows that appellant 
complained of tinnitus in service.  Indeed, service 
connection has been established for that condition.  See 
Introduction, supra.

In November 2003, the appellant was examined for VA 
compensation purposes.  It was noted that he had speech 
recognition scores of 88 percent in the left ear, and 
90 percent in the right, using the Maryland CNC Test.  After 
noting that the reliability of those results was "fair," the 
examiner stated, "[The appellant] displayed difficulty with 
pure tone and speech tasks due to tinnitus.  Speech 
discrimination scores not judged to be an accurate 
reflection of hearing loss."  (Emphases added.)  The 
examiner's final conclusion was that the appellant presented 
with "normal hearing bilaterally" and that it was "not 
likely" that his hearing loss was due to his military 
service.

The Board has reviewed the available evidence, and finds 
that it supports the appellant's claim.  It appears from the 
report of the November 2003 VA examination that the examiner 
recognized that the appellant had reduced speech 
discrimination scores, but felt that the reduction in such 
scores was due to tinnitus, rather than to independent 
organic impairment.  As such, it was "not likely" that the 
hearing loss was due to service.

In the Board's view, this is a distinction without a 
difference.  VA regulations provide that speech 
discrimination scores less than 94 percent (using the 
Maryland CNC Test) are considered disabling.  See 38 C.F.R. 
§ 3.385 (2006).  Thus, it appears clear that the appellant 
has a bilateral "disability" under the law.  The examiner's 
opinion that the disability is attributable to tinnitus, 
rather than to independent organic impairment, does nothing 
to impugn the appellant's claim.  Indeed, it supports the 
claim inasmuch as it provides a direct causal link between 
the appellant's hearing disability and an already service-
connected disability.  Consequently, and because the record 
is devoid of any competent evidence to contradict that 
conclusion, the Board finds that the evidence supports a 
finding that the appellant's reduced speech discrimination 
ability is proximately due to or the result of tinnitus.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  38 C.F.R. § 3.102 (2006).  Service 
connection for a bilateral hearing disability is therefore 
granted.

Because the Board is granting this portion of the 
appellant's appeal, there is no need to engage in any 
analysis with respect to whether the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), have been satisfied with respect to this particular 
issue.  That matter is moot.


ORDER

Service connection for a bilateral hearing disability is 
granted.


REMAND

VA regulations provide that when an appellant appeals to the 
Board, he "will be accorded full right to representation in 
all stages of [the] appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. 
§ 20.600 (2006).  If an appellant appoints a representative, 
the RO is to give the representative an opportunity to 
submit a VA Form 646 prior to certification of the appeal.  
VA Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, 
Section F (August 19, 2005).

In the present case, the record shows that the appellant 
executed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in March 2001, in 
favor of the Texas Veterans Commission (TVC).  The record 
further shows that the appellant thereafter re-located to 
New York, and that his appeal was sent to the Board without 
first giving TVC an opportunity to prepare a VA Form 646.

It is unclear from the record whether the RO declined to 
offer TVC an opportunity to prepare a VA Form 646 because 
the TVC charter prohibits representation of clients who 
reside outside of Texas, or for some other reason.  
(Interestingly, in a letter to the appellant, dated in May 
2006, the RO indicated that the appellant was represented by 
the New York State Division of Veterans Affairs.  The claims 
file contains no VA Form 21-22 in favor of NYSDVA, however.)  

On remand, the appellant's representative of record should 
be afforded an opportunity to complete a VA Form 646.  If 
the representative declines to do so, the appellant should 
be afforded an opportunity to appoint a new representative.  
The new representative, if any, must likewise be given an 
opportunity to complete a VA Form 646.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Contact the appellant's representative 
of record and afford the representative an 
opportunity to complete a VA Form 646 in 
support of the veteran's appeal.  If the 
representative declines to do so, give the 
appellant an opportunity to appoint a new 
representative.  Give the new 
representative, if any, an opportunity to 
complete a VA Form 646.  (If the veteran has 
already appointed the New York State 
Division of Veterans Affairs as his 
representative, as suggested by the RO in 
its May 2006 letter, the document by which 
the appointment was made should be included 
in the claims file.)

2.  Thereafter, re-certify the appeal to the 
Board, and transfer the appellate record.  
Notify the appellant and his representative, 
if any, when certification and transfer have 
occurred.

No action is required by the appellant until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


